DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments filed January 31, 2022 have been entered into the file. Currently, claims 1, 4-10, and 30 are amended; claims 2 and 3 are cancelled; claim 31 is new; claims 11-29 are withdrawn; resulting in claims 1, 4-10, 30, and 31 pending for examination.

Claim Objections
Claim 9 is objected to because of the following informalities:
The limitation in lines 1-2 reciting “wherein the perforations is configured to…” should read --wherein the perforations are configured to…--
Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 4, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lushington (CA 2,333,294, previously cited) in view of Flynn ‘568 (US 2008/0141568, previously cited).
Regarding claim 1, Lushington teaches a sticker member (6, 7, 8, 9, 10, 11) comprising a rectangular cigarette pack sticker (1; piece of paper) having an adhesive material (sticky backing) applied on the rear side of the sticker, and a release paper (3, 4; peel away backing) attached to the sicker by the adhesive material (see all Figs.; Description, lines 1-15). The release paper is provided with an attachment position guide which comprises a cutting portion (2; score line) (claim 5; Figs.; Description, lines 11-14, 19-22).

    PNG
    media_image1.png
    308
    318
    media_image1.png
    Greyscale

Fig. 1 of Lushington (CA 2,333,294) showing an exemplary configuration of a sticker (6) having a paper material with a sticky back and decorative front (1) and a peel away backing (3, 4) divided into two pieces by score line (2).

Although Lushington teaches that the attachment position guide is comprised of a cutting portion (2; score line) (claim 5; Description, lines 11-14), the reference does not expressly teach the attachment position guide comprising a pair of folding guides.
However, in the analogous art of decorative labels for wrapping boxes, Flynn ‘568 teaches a sticker member (20; label assembly) comprising a sticker (50; label) having a printable surface (52), an adhesive member (adhesive surface of the label) and a release paper (60; back sheet) (Abstract, [0022]-[0024]). Flynn ‘568 further teaches that the release paper has an attachment position guide comprising a cutting portion (45; line of separation) capable of guiding the release paper to be divided and torn off and at least one pair of folding guides (70; index lines) spaced apart from each other while having the cutting portion therebetween by a distance corresponding to the size of the box that will be wrapped by the label (Fig. 3, [0031]-[0032], [0037]). Flynn ‘568 teaches that the folding guides serve to align the box relative to the label ([0010], [0032]), such that they are capable of guiding the top side of the box to the predetermined attachment position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sticker member of Lushington by providing the attachment position guide with a pair of folding guides as taught by Flynn ‘568 in order to enable easier alignment of the cigarette pack relative to the label prior to adhering the label to the pack.
Regarding claim 4, Lushington in view of Flynn ‘568 teaches all of the limitations of claim 1 above, and while Lushington does not expressly teach a width of the release paper (3, 4; peel away backing) relative to a transverse width of the top side of a cigarette pack, the reference does teach a variety of different dimensions for the stickers (6, 7, 8, 9, 10, 11; see p. 1-2 of Description) and that the dimensions of the product are changeable to fit the current size of cigarette packages (claim 10). 
Regarding claim 30, Lushington in view of Flynn ‘568 teaches all of the limitations of claim 1 above, and Lushington further teaches that the cigarette pack sticker has at least one of an artwork image or an advertisement image on at least a portion of the cigarette pack sticker (Abstract; Description, lines 6-10).
Regarding claim 31, Lushington in view of Flynn ‘568 teaches all of the limitations of claim 1 above, and Lushington further teaches that during installation of the sticker, one of the pieces of the peel away backing (3, 4; release paper) is removed and aligned with the top of the cigarette package (Description, lines 19-20), wherein the pieces of peel away backing (3, 4) divided by the score line (2) correspond to the claimed tear end portions of the release paper which are defined by the cutting portion of the attachment position guide.
It is noted that the limitation reciting “configured to guide the cigarette pack to be attached to the cigarette pack sticker” is considered functional language related to an intended use of the perforations and is accorded limited weight as the language does not further limit the structure of the product. Since the piece of the peel away backing that is removed during installation is capable of aligning the cigarette pack and the sticker during installation, the sticker of Lushington in view of Flynn ‘568 is capable of performing in the manner claimed.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lushington (CA 2,333,294, previously cited) in view of Flynn ‘568 (US 2008/0141568, previously cited) as applied to claim 4 above, and further in view of JP 3007266 (machine translation previously provided, hereinafter “JP ‘266”).
Regarding claim 5, Lushington in view of Flynn ‘568 teaches all of the limitations of claim 4 above, and Lushington further teaches that the width of the cigarette pack sticker is capable of covering a warning image and a warning text on front and rear sides of the cigarette pack (Description, lines 16-25). Although Lushington teaches that the size of the release paper (3, 4; peel away backing) is configured to correspond to the size of the cigarette pack sticker (1) (Description, lines 13-15), the reference does not expressly teach an embodiment wherein the width of the release paper is greater than the width of the cigarette pack sticker.
However, in the analogous art of stickers formed on release paper, JP ‘266 teaches a sticker member (1; postcard seal) having a sticker (2; main body), an adhesive material (3) applied on the rear side of the sticker, and a release paper (4) attached to the sticker by the adhesive material [0010]. JP ‘266 further teaches that the release paper is preferably larger in both the vertical and horizontal directions than the sticker so that the release paper can be more easily removed from the sticker (Figs. 4-5, [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sticker member of Lushington by making the width of the release paper greater than the width of the cigarette pack 
Regarding claim 6, Lushington in view of Flynn ‘568 and JP ‘266 teaches all of the limitations of claim 5 above, and Lushington further teaches that the attachment position guide (2; score line) may be formed in a variety of different ways, including vertically or horizontally and in the middle (i.e. center) or near one end of the release paper (3, 4; peel away backing) (claim 5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lushington (CA 2,333,294, previously cited) in view of Flynn ‘568 (US 2008/0141568, previously cited) and JP 3007266 (machine translation previously provided, hereinafter “JP ‘266”) as applied to claim 6 above, and further in view of Bernardo et al. (US 2015/0259132, previously cited).
Regarding claim 7, Lushington in view of Flynn ‘568 and JP ‘266 teaches all of the limitations of claim 6 above but does not expressly teach that the cigarette pack sticker is provided with perforations. However, in the analogous art of labels for cigarette packages, Bernardo et al. teaches an adhesive label that may be used to alter the design on the outer surface of a cigarette pack and further teaches that the adhesive label may comprise one or more lines of weakness, such as perforations, to coincide with the hinge lines on the cigarette pack so that the label does not hinder the opening of the pack ([0025], [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cigarette pack sticker of Lushington in 
It is noted that the limitation reciting “to guide a cutting line to enable a user to readily cut the cigarette pack sticker” is considered functional language related to an intended use of the perforations and is accorded limited weight as the language does not further limit the structure of the product.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lushington (CA 2,333,294, previously cited) in view of Flynn ‘568 (US 2008/0141568, previously cited), JP 3007266 (machine translation previously provided, hereinafter “JP ‘266”), and Bernardo et al. (US 2015/0259132) as applied to claim 7 above, and further in view of the Canadian Cancer Society (“Cigarette Package Health Warnings”, previously cited).
Regarding claim 8, Lushington in view of Flynn ‘568, JP ‘266, and Bernardo et al. teaches all of the limitations of claim 7 above, and Lushington further teaches that the cigarette pack sticker has a rectangular shape and is intended to cover the government’s mandatory warning images and text (Abstract). Although the reference does not expressly teach that the sticker is capable of covering the entire area of the front side of the cigarette pack and 30% to 100% of the rear side of the cigarette pack, Lushington does teach that the dimensions of the sticker are changeable to fit the current size of cigarette packages while still covering the mandatory cigarette packaging 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the cigarette pack sticker of Lushington in view of Flynn ‘568 and Bernardo et al. to make the sticker capable of covering 100% of the front side and 30% to 100% of the rear side of the cigarette pack in order to conform to the current regulatory standards, as suggested by Lushington and the Canadian Cancer Society.
Regarding claim 9, Lushington in view of Flynn ‘568, JP ‘266, Bernardo et al., and the Canadian Cancer Society teaches all of the limitations of claim 8 above. Bernardo et al. further teaches that a vinyl packaging (outer wrapper) having a cutting line (tear tape) is applied to the cigarette pack in a conventional manner [0043]. As noted above with respect to claim 7, Bernardo et al. teaches that the adhesive label may comprise one or more lines of weakness, such as perforations, to coincide with the opening mechanism of the cigarette pack so that the label does not hinder the opening of the pack [0025]. Therefore, the sticker member of Lushington in view of Flynn ‘568, JP ‘266, and Bernardo et al. meets the claimed limitation.
Regarding claim 10, Lushington in view of Flynn ‘568, JP ‘266, Bernardo et al., and the Canadian Cancer Society teaches all of the limitations of claim 8 above.
With respect to the limitations regarding the shape and dimensions of the cigarette pack, it is noted that the claimed invention is directed to a sticker member, not to a cigarette pack. As noted in the rejection of independent claim 1 above, the  Therefore, since the sticker member of Lushington is said to be used for covering standard size packages, including king size cuts and regular size cuts (Abstract), the sticker member of Lushington in view of Flynn ‘568, Bernardo et al., and the Canadian Cancer Society is capable of being used for a cigarette pack having tapered edges.
Nevertheless, Bernardo et al. teaches that an edge of the cigarette pack may be beveled (i.e. tapered) such that an inner width and an outer width of the front side of the cigarette pack are different ([0044]-[0053]). Furthermore, as noted above, JP ‘266 teaches that the width of the release paper is greater than the width of the cigarette pack sticker ([0010]), such that the width of the cigarette pack sticker can correspond to an inner width of the front side of the cigarette pack.


Response to Arguments
Response-Claim Objections
The previous objections to claims 5 and 8 are overcome by Applicant’s amendments to the claims in the response filed January 31, 2022.



Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 3-10 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by Applicant’s cancellation of claim 3 and the amendments to claims 7-10 in the response filed January 31, 2022.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant's arguments with respect to amended claim 1 filed January 31, 2022, see pages 11-13, have been fully considered but they are not persuasive. In light of the amendments to claim 1, the primary reference to Lushington is no longer applicable under 35 U.S.C. 102 and is being applied under 35 U.S.C. 103 in combination with Flynn ‘568.

With respect to the limitation of claim 1 requiring that the attachment position guide is comprised of a cutting portion and at least one pair of folding guides spaced apart from each other while having the cutting portion therebetween by a distance corresponding to a longitudinal length of a top of the cigarette pack, the Applicant argues on page 13 that the claimed invention distinguishes from Flynn ‘568 in that the guiding function for a cigarette pack of the instant invention is provided by a tear end portion of the release paper, while the guiding function for a box blank of Flynn ‘568 is provided by the marked index lines. 
This argument is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a guiding function provided by a tear end portion of the release paper folded along the folding guides) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that this argument is presented with respect to claim 1, which does not recite or require a tear end portion. Moreover, the tear end portion that is recited in claim 31 is said to be defined by the cutting portion and does not appear to correspond to the cutting portion itself, as asserted by the Applicant. Thus, the Applicant’s arguments are not commensurate in scope with the claimed invention and appear to be directed to a method of using the sticker member, which cannot patentably distinguish the claimed product from the prior art product unless the method imparts a structural feature of the product.

With respect to the features that are claimed, Flynn ‘568 teaches two tearable lines of separation (45; cutting portion) formed in the back sheet (60; release liner), and at least one index line (70; folding guide) positioned on second and third removable portions (80, 90) on either side of the tearable lines ([0031]-[0032], [0037]), such that the tearable lines are positioned between at least one pair of index lines (Fig. 3). Flynn ‘568 further teaches that the index lines serve to facilitate accurate alignment of the box blank (15) relative to the label (50) ([0035]), and it can be seen in the figures that the 

    PNG
    media_image2.png
    456
    1727
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Similar to Flynn ‘568, Flynn ‘828 (US 2010/0009828) teaches a customizable gift box comprising a box blank (15) wrapped with a label (50), wherein in one embodiment, index tabs (75) are used instead of index lines (70) to align the box blank with the label (Figs. 3, 6, 7).
Hendren (US 5,337,943) teaches a preformed sheet of gift wrapping paper or wrap (10) that is provided with marked or scribed inner side lines (12a-12b and 13a-13b) spaced apart the width and depth of the carton to be contained therebetween, wherein the lines may be printed and/or scored or creased to aid in folding (col 1, Ln 47-60).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785